Exhibit 99.1 Form No. 28.(B7) Certificate No 145835 COMPANIES ACTS, 1 NOTICE OF CONSOLIDATION and DIVISION, or CONVERSION into STOCK of SHARES, or of the Re-conversion into Share of Stock, or of the Subdivision or Redemption or Cancellation of Shares of ICON Public Limited Company specifying, as the case may be, the shares consolidated, divided, converted, subdivided, redeemed or cancelled, or the Stock reconverted. Pursuant to Section 69 of the Companies Act, 1963 This Notice is to be signed by a Director, or the Secretary of the Company Presented by A&L Goodbody 25/28 North Wall Quay IFSC, Dublin 1 TO THE REGISTRAR OF JOINT STOCK COMPANIES ICON PUBLIC LIMITED COMPANY hereby gives you notice in accordance with S.69 of the Companies Acts, 1963 - 2013, that* In a series of transactions during September 2014, as set out below, 511,477 shares in the capital of the Company were redeemed by ICON Public Limited Company (the "Company") and upon redemption were subsequently cancelled by the Company. 12-Sept-1448,246 19-Sept-1472,716 15-Sept-1451,983 22-Sept-1465,650 16-Sept-1458,531 23-Sept-1448,959 17-Sept-1493,991 18-Sept-1471,401 Dated the 23rd day Signature of September 2014 Officer Diarmaid Cunningham, Company Secretary *eg. (In the Case of Conversion into Stock) "the 10,000 Ordinary €5 Shares of this Company, numbered 1 to 10,000, have been Converted into €50,000 Ordinary Stock". (In the case of Consolidation and Division) "the 1,000 Preference £10 Shares of this Company, numbered 1 to 1,000 have been Consolidated and Divided into 50 Preference Shares of €20 each, numbered 1 to 500". Form No. 28(B7)
